Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Election was made without traverse in the reply filed on 2/8/2021.  Applicant has elected Invention II, corresponding to device claims 1-8. Invention I, corresponding to claims 9-20, is withdrawn from further consideration.	

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/26/2020, 4/7/2020, 10/2/2020, 12/10/2020, 12/15/2020, 12/31/2020, and 2/5/2021 have been considered by the examiner.

Specification
The disclosure is objected to because of the following informalities:
In [0110] the applicant describes a Fig. 1460, however the examiner believes this is referring to Fig. 14B and Operation 1460.

Appropriate correction is required.


Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "113" and "112" have both been used to designate a dividing structure in in the application (e.g. see Figs. 1 and 10).
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "105" and "145" have both been used to designate a dividing structure in the application (e.g. see Figs. 1 and 10).  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "105" and "145" have both been used to designate dielectric cap layer in the application.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities:  

Claim 5 is objected to because of the following informalities:  
In line 1, the applicant recites “the dividing structure” without antecedent basis for this feature. Please recite “a dividing structure” to introduce it as a feature of the invention that was not previously recited.

Claim 8 is objected to because of the following informalities:  
In line 4, the applicant recites “the first insulating layer” without antecedent basis for this feature. Please recite “a first insulating layer” to introduce it as a feature of the invention that was not previously recited.

Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Chen (CN 108538841, cited by the applicant in the IDS dated 4/7/2020).
An EPO machine English-translation is cited by the examiner (this translation was provided by the applicant in an IDS dated 2/5/2021).

Regarding Claim 1, insofar as the claim can be understood in view of the 35 USC 112 rejection or claim objection above, Chen teaches a three-dimensional (3D) memory device (see Figs. 1 and corresponding text), comprising: 
a memory stack (108) comprising interleaved a plurality of conductor layers (110) and a plurality of insulating layers (116) extending laterally in the memory stack (shown); 
a plurality of channel structures (120) extending vertically through the memory stack into a substrate (shown), the plurality of channel structures and the plurality of conductor layers intersecting with one another and forming a plurality of memory cells (shown); 
at least one slit structure (158, 152, 272) extending vertically and laterally in the memory stack (shown) and dividing the plurality of memory cells into at least one memory block (140), the at least one slit structure each comprising a plurality of slit openings (not shown; but see opening 272 shown in the method of making the device shown in Figs. 1; see Fig. 4B) and a support structure (152) between adjacent slit openings (this positioning is best shown in Fig. 5A), the support structure being in contact with adjacent memory blocks and contacting the substrate (shown); and 


Regarding Claim 2, Chen teaches the 3D memory device of claim 1, wherein the support structure (152) extends vertically through the memory stack to the substrate (shown in Fig. 1B) and is insulated from adjacent source contacts by respective insulating spacers of the adjacent source contacts (shown in the method of making; see Fig. 12A showing liner 156/256 on support 152/252).


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Lu (US # 20170047334).

Regarding Claim 1, Lu teaches a three-dimensional (3D) memory device (see Figs. 11 and corresponding text), comprising: 
a memory stack (32, 46) comprising interleaved a plurality of conductor layers (46) and a plurality of insulating layers (32) extending laterally in the memory stack (shown in figures); 
a plurality of channel structures (55) extending vertically through the memory stack into the substrate (shown), the plurality of channel structures and the plurality of conductor layers intersecting with one another and forming a plurality of memory cells (shown); 
at least one slit structure (66, 32, 46, 104) extending vertically and laterally in the memory stack and dividing the plurality of memory cells into at least one memory block (102A, 102B, 102C, 102D; see Fig. 11B), the at least one slit structure each comprising a plurality of slit 
a source structure comprising an insulating spacer (74) in each of the plurality of slit openings and a source contact (76) in a respective insulating spacer (shown).

Regarding Claim 2, Lu teaches the 3D memory device of claim 1, wherein the support structure (stack between layer 66 and the substrate 10) extends vertically through the memory stack to the substrate (shown) and is insulated from adjacent source contacts by respective insulating spacers (74) of the adjacent source contacts (shown).

Regarding Claim 3, Lu teaches the 3D memory device of claim 2, wherein the support structure comprises a dividing structure (66) over interleaved a plurality of conductor portions (46) and a plurality of insulating portions (32); 
the dividing structure extends laterally to connect the adjacent memory blocks and extends vertically into a first insulating layer of the memory stack (shown); and 
the interleaved plurality of conductor portions and plurality of insulating portions are each in contact with corresponding conductor layers and corresponding insulating layers of the same level from adjacent memory blocks (shown; see [0118]).

Regarding Claim 4, Lu teaches the 3D memory device of claim 3, wherein along another lateral direction perpendicular to a lateral direction along which the at least one slit 

Regarding Claim 5, Lu teaches the 3D memory device of claim 1, wherein a dividing structure (66) comprises at least one of silicon oxide, silicon nitride, or silicon oxynitride ([0092] describes silicon oxide).

Regarding Claim 6, Lu teaches the 3D memory device of claim 5, wherein the plurality of conductor portions comprises at least one of tungsten, aluminum, copper, cobalt, silicides, or polysilicon ([0108-110]); and 
the plurality of insulating portions comprises at least one of silicon oxide, silicon nitride, or silicon oxynitride ([0050]).

Regarding Claim 7, Lu teaches the 3D memory device of claim 6, wherein the plurality of conductor portions and the conductor layers of adjacent memory blocks are made of a same material (it’s the same material as the WL layers, protected under layer 66); and the plurality of insulating portions and the insulating layers of adjacent memory blocks are made of a same material (it’s the same material as the WL layers and the surrounding insulating layers, protected under layer 66).

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A JOHNSON whose telephone number is (571)272-9475.  The examiner can normally be reached on normally working Monday-Friday between 9 am and 6 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 

/CHRISTOPHER A JOHNSON/            Examiner, Art Unit 2899